      Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.94 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   James RUTHERFORD,                                   Case No.: 20-cv-00293-L-BGS
12                                      Plaintiff,
                                                         NOTICE AND ORDER FOR
13   v.                                                  EARLY NEUTRAL EVALUATION
                                                         CONFERENCE
14   Lawrence W. KELLY,
     Michael K. MURPHY, and
15
     DOES 1–10,
16                                   Defendants.
17
18         IT IS HEREBY ORDERED that an Early Neutral Evaluation of your case will be
19   held on May 5, 2021, at 2:00 pm before United States Magistrate Judge Bernard G.
20   Skomal via video conference. Instructions regarding the videoconference are included
21   below.
22         The following are mandatory guidelines for the parties preparing for the
23   Early Neutral Evaluation Conference.
24         1.     Purpose of Conference: The purpose of the Early Neutral Evaluation
25   Conference (“ENE”) is to permit an informal discussion between the attorneys, parties,
26   and the settlement judge of every aspect of the lawsuit in an effort to achieve an early
27   resolution of the case. All conference discussions will be informal, off the record,
28

                                                     1
                                                                                  20-cv-00293-L-BGS
         Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.95 Page 2 of 7



 1   privileged and confidential. Counsel for any non-English speaking parties is responsible
 2   for arranging for the appearance of an interpreter at the conference.
 3           2.     Personal Appearance of Parties Is Required: All parties, adjusters for
 4   insured defendants, and other representatives of a party having full and complete
 5   authority to enter into a binding settlement, and the principal attorneys responsible for the
 6   litigation, must be present and legally and factually prepared to discuss settlement of the
 7   case.
 8           3.     Full Settlement Authority Required: All parties, adjusters for insured
 9   defendants, and client representatives must be present and have full and complete
10   authority to enter into a binding settlement at the ENE.1 The purpose of this requirement
11   is to have representatives present who can settle the case during the course of the
12   conference without consulting a superior. Counsel for a government entity may be
13   excused from this requirement so long as the government attorney who attends the ENE
14   conference (1) has primary responsibility for handling the case; and (2) may negotiate
15   settlement offers which the attorney is willing to recommend to the government official
16   having ultimate settlement authority. Other parties seeking permission to be excused
17   from attending the ENE in person must follow the procedures outlined in Judge Skomal’s
18   Chambers’ Rules. (See Judge Skomal’s Chambers’ Rules II.C.) Failure of any of the
19   above parties to appear at the ENE conference without the Court’s permission will be
20   grounds for sanctions. The principal attorneys responsible for the litigation must also be
21   present in person and prepared to discuss all of the legal and factual issues in the case.
22
23
     1
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the
25   parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person
     needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
26   v. Brinker Intl., Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the
     party without the need to call others not present at the conference for authority or approval. The purpose
27   of requiring a person with unlimited settlement authority to attend the conference includes that the
     person’s view of the case may be altered during the face to face conference. Id. at 486. A limited or a
28   sum certain of authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                         2
                                                                                              20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.96 Page 3 of 7



 1         4.       Requests to Continue an ENE Conference: Requests to continue ENEs
 2   are rarely granted. The Court will, however, consider formal motions to continue an
 3   ENE when extraordinary circumstances exist and the other party has no objection. If
 4   another party objects to the continuance, counsel for both parties must call chambers and
 5   discuss the matter with the research attorney/law clerk assigned to the case before any
 6   motion may be filed. Any request for a continuance must be made as soon as counsel
 7   is aware of the circumstances that warrant rescheduling the conference. Requests to
 8   continue the ENE based on preexisting scheduling conflicts must be raised within 10
 9   days of the Court’s issuance of this Order.
10         Based upon the Court’s familiarity with these matters and in the interest of
11   promoting the just, efficient and economical determination of this action, IT IS ALSO
12   HEREBY ORDERED:
13         5.       All formal discovery shall be stayed in this case until the completion of the
14   Early Neutral Evaluation Conference set herein;
15         6.       On or before April 14, 2021, Plaintiff’s counsel shall lodge with Magistrate
16   Judge Skomal’s chambers and serve on opposing counsel a statement, not in excess of
17   two pages, including:
18         (a)      An itemized list of the specific issues on the subject premises which are the
19   basis of the claimed violations under the Americans with Disabilities Act;
20         (b)      A statement of the amount and category of damages claimed by Plaintiff in
21   this action;
22         (c)      The amount claimed for attorney’s fees and costs; and,
23         (d)      Plaintiff’s demand for settlement of the case in its entirety.
24         7.       On or before April 21, 2021, after service of Plaintiff’s statement, or
25   whether or not Plaintiff’s statement is served, counsel for the parties shall meet and
26   confer in person at the subject premises regarding settlement of (a) alleged premise
27   violations, and (b) damages, costs and attorney fee claims. Plaintiff’s counsel shall be
28

                                                     3
                                                                                     20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.97 Page 4 of 7



 1   responsible to make arrangements for the conference. The meet and confer obligation
 2   cannot be satisfied by telephone or by the exchange of letters.
 3         8.      On or before April 28, 2021, counsel shall lodge with Magistrate Judge
 4   Skomal’s chambers a joint statement advising the Court of the status of settlement
 5   negotiations and setting forth all issues in dispute, including property issues, Plaintiff’s
 6   alleged damages, and the claim for attorney’s fees and costs, along with a description of
 7   any settlement demands and/or offers exchanged.
 8         9.      The parties must also each submit a short Early Neutral Evaluation
 9   Conference Statement about the case on a confidential basis, on or before April 28, 2021.
10   The statement must be emailed to efile_skomal@casd.uscourts.gov.
11         10.     Settlement Prior to ENE Conference: The Court encourages the parties
12   to work on settling the matter in advance of the ENE Conference. In the event that the
13   parties resolve the matter prior to the day of the conference, the following procedures
14   must be followed before the Court will vacate the ENE and excuse the parties from
15   appearing:
16                 A.    The parties may file a Joint Motion to Dismiss and submit a proposed
17   order to the assigned district judge. If a Joint Motion to Dismiss is filed, the Court will
18   immediately vacate the ENE;
19                 B.    If the parties settle more than 24 hours before the conference but are
20   not able to file a Joint Motion to Dismiss, they must file a Notice of Settlement
21   containing the electronic signatures of counsel for all settling parties and must also
22   identify a date by which the Joint Motion to Dismiss will be filed;
23                 C.    If the parties settle less than 24 hours before the conference, counsel
24   for the settling parties must JOINTLY call chambers and inform the Court of the
25   settlement and receive Court permission to not appear at the ENE.
26         In the event the case does not settle at the Early Neutral Evaluation Conference, the
27   parties shall also be prepared to discuss the following matters at the conclusion of the
28   conference.

                                                    4
                                                                                    20-cv-00293-L-BGS
         Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.98 Page 5 of 7



 1          1.      Any anticipated objections under Federal Rule of Civil Procedure
 2   26(a)(1)(E) to the initial disclosure provisions of Federal Rule of Civil Procedure
 3   26(a)(1)(A-D);
 4          2.      The scheduling of the Federal Rule of Civil Procedure 26(f) conference;
 5          3.      The date of initial disclosure and the date for lodging the discovery plan
 6   following the Rule 26(f) conference; and,
 7          4.      The scheduling of a Case Management Conference pursuant to Federal Rule
 8   of Civil Procedure 16(b).
 9       Video Conference Instructions:
10           1.     The Court will use its official Zoom video conferencing account to hold the
11   ENE. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
12   through a download on the Zoom website (https://zoom.us/meetings) or on mobile
13   devices through the installation of a free app.2 Joining a Zoom conference does not
14   require creating a Zoom account, but it does require downloading the .exe file (if using a
15   computer) or the app (if using a mobile device). Participants are encouraged to create an
16   account, install Zoom and familiarize themselves with Zoom in advance of the ENE.3
17   There is a cost-free option for creating a Zoom account.
18           2.     Prior to the start of the ENE, the Court will email counsel for each party an
19   invitation to join a Zoom video conference that they must provide to participating
20   client(s). The Court will send the invitation to the email addresses listed for counsel in
21   the case docket. If counsel does not receive an invitation to join the Zoom video
22   conference by May 4, 2021, please email chambers at efile_skomal@casd.uscourts.gov.
23   Again, if possible, participants are encouraged to use laptops or desktop computers for
24
25   2
       If possible, participants are encouraged to use laptops or desktop computers for the video conference,
26   rather than mobile devices.

27   3
      For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
     Getting-Started.
28

                                                         5
                                                                                             20-cv-00293-L-BGS
         Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.99 Page 6 of 7



 1   the video conference, as mobile devices often offer inferior performance. Participants
 2   shall join the video conference by following the ZoomGov Meeting hyperlink in the
 3   invitation. Participants who do not have Zoom already installed on their device when
 4   they click on the ZoomGov Meeting hyperlink will be prompted to download and install
 5   Zoom before proceeding. Zoom may then prompt participants to enter the password
 6   included in the invitation.4 All participants will be placed in a waiting room until the ENE
 7   begins.
 8           3.    Each participant should plan to join the Zoom video conference at least five
 9   minutes before the start of the ENE to ensure that the ENE begins promptly at 2:00 PM.
10   The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin at
11   the Court-scheduled time.
12           4.    Zoom’s functionalities will allow the Court to conduct the ENE as it
13   ordinarily would conduct an in-person ENE. The Court may divide participants into
14   separate, confidential sessions, which Zoom calls Breakout Rooms.5 In a Breakout
15   Room, the Court will be able to communicate with participants from a single party in
16   confidence. Breakout Rooms will also allow parties and counsel to communicate
17   confidentially without the Court.
18           5.    All participants shall display the same level of professionalism during the
19   ENE and be prepared to devote their full attention to the ENE as if they were attending in
20   person, i.e., cannot be driving while speaking to the Court. Because Zoom may quickly
21   deplete the battery of a participant’s device, each participant should ensure that their
22   device is plugged in or that a charging cable is readily available during the video
23   conference.
24
25
     4
26     A Meeting ID will also be included and may be used along with the password to access the conference
     if necessary.
27
     5
      For more information on what to expect when participating in a Zoom Breakout Room, visit:
28   https://support.zoom.us/hc/en-us/articles/115005769646

                                                       6
                                                                                          20-cv-00293-L-BGS
     Case 3:20-cv-00293-L-BGS Document 16 Filed 02/26/21 PageID.100 Page 7 of 7



 1         Questions regarding this case may be directed to Judge Skomal’s research attorney
 2   at (619) 557-2993. Please consult Judge Skomal’s chambers rules, available on the
 3   Court’s website, before contacting chambers with your questions.
 4         IT IS SO ORDERED.
 5   Dated: February 26, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                              20-cv-00293-L-BGS
